                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division


KENNETH SPEIGHT,

     Petitioner,

V.                                               Civil Action No. 3:19CV368


MARK BOLSTER


     Respondent.

                           MEMORANDUM OPINION


     Kenneth    Speight,    a    federal     inmate      proceeding       pro    se,

submitted a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241.     By Memorandum Order entered on June 5, 2019, the

Court directed Speight to complete and return, within fifteen (15)

days of the date of entry thereof, an affidavit in support of his

request to proceed       forma pauperis or pay the $5.00 filing fee.

The Court also explained that his habeas petition must be filed on

standardized   forms.      The   Court     mailed   Speight    a   copy     of   the

standardized form for filing a § 2241 petition and directed Speight

to complete and return the form to the Court within eleven (11)

days of the date of entry thereof.           Speight returned a completed

in forma pauperis affidavit and subsequently paid the $5.00 fee.

However, Speight did not complete and return the standardized form

for filing a § 2241 petition.

     By    Memorandum   Order    entered    on    July   1,   2019,   the    Court

provided   Speight with another opportunity to file his § 2241
petition on the standardized forms.      The Court mailed Speight a

second copy of the standardized form for filing a § 2241 petition

and directed Speight to complete and return the form to the Court

within eleven (11) days of the date of entry thereof.         The Court

explained that the failure to complete and return the forms within

that time would result in dismissal of the action.          See Fed. R.

Civ. P. 41(b).

     More than eleven (11) days have elapsed since the entry of

the July 1, 2019 Memorandum Order and Speight has again failed to

complete   and   return   the   standardized   form    to   the   Court.

Accordingly, the action will be dismissed without prejudice.

     The   Clerk is directed to send     a   copy of this Memorandum

Opinion to Speight.

     It is so ORDERED.


                                                 /s/
                                 Robert E. Payne
Date: J«ify___, 2019            Senior United States District Judge
Richmond, Virginia
